PER CURIAM:
Taxpayer appeals from an unreported decision of the Tax Court, Arnold Raum, J., which held that the sum of $27,247 received by taxpayer in 1958 was compensation for services as a co-executor rather than a gift. The same issue on substantially the same evidence had been similarly decided in a suit for a refund on behalf of taxpayer’s co-executor in the United States District Court for the Southern District of New York. Frank v. United States, 260 F.Supp. 691 (S.D.N.Y.1966). We affirm on the opinion of the Tax Court.